Title: George Long to James Madison, 1 November 1827
From: Long, George
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                November 1827.
                            
                        
                        "To ensure the success of the University in all departments, it must certainly be an object of the
                            highest importance to possess teachers who will zealously prosecute their respective studies, and make the profession of a
                            public teacher the profession of their life. The degree of Knowledge acquired before entering on duties of this kind
                            has, I believe, been found by experience not to be a matter of such great importance as the rarer qualities of zeal for
                            the cause of education, and a desire for self-improvement. Every man who begins to teach, however well qualified public
                            opinion may suppose him to be, will soon find that he has a great deal to learn, and this necessary knowledge he will be
                            sure to acquire, if he endeavors to instruct his class faithfully & diligently. Mr H’s proposition seems to me likely to
                            effect more in a short time than any other plan; he would have the advantage of steadily pursuing a study, wh. others from
                            peculiar circumstances would not be enabled to do. From a residence in Germany of a few months, he might acquire an
                            accurate knowledge of the German language, wh. would at once give him access to most excellent books containing much
                            valuable knowledge that is shut up from all who cannot read the originals.
                        Germany possesses at the present day some of the best Philologists in Europe: if instruction could be
                            obtained from them, it would be an advantage that few in this country could boast of.
                        In other matters relating to the Study of Greek & Roman Antiquities, under which term I include every
                            thing that is not philology, the German teachers are without any doubt superior to any other in Europe. What I have there
                            stated will, I believe, be admitted by all impartial scholars; the visitors will be able to form an estimate of the
                            advantages wh. would result to the Uny from the possession of a teacher who would undertake to derive all possible
                            benefit from a residence in Germany."
                        "A scheme of the studies which are comprehended in the department of a professor of the Greek & Roman
                            languages, &c.—I found it on a very careful reflexion on the subject, & on a comparison of the
                            prospectuses wh. the German Professors publish, with the improvements now introducing by the best teachers in England.
                        An accurate knowledge of the language of Athens, wh. is to be derived from an acquaintance with the writers
                            from Æeschylus to Aristotle—but particularly from Xenophon, Thucydides, the orators, and the remains of Æeschylus,
                            Sophocles, Euripides & Aristophanes.
                        An exact knowledge of Greek quantity, derived from the dramatic writers.
                        A careful study of the Greek language as exhibited in the Homeric writings—with this, the best philologists
                            now join a comparison of the earliest extant specimens of Greek with those languages that are supposed to have a common
                            origin. (Murray’s History of European languages—
                        An historical view of the changes introduced into the Greek language by the Macedonian conquest, &
                            other events contemporaneous & succeeding.
                        Its decline & corruption would be traced in the writers of Byzantium, under the Emperors.
                        Its modern form, called the Romaic, is perhaps deserving of more attention than it receives since it is a
                            living language & one that is capable of improvement.
                        Grecian geography including an accurate knowledge of Greece, as far as modern travel can supply it—this will
                            embrace all the colonial establishments & the extension of the language by the Macedonian conquest.
                        Grecian history from Mitford, corrected where he is wrong: wh. is very often.
                        The Germans have lately paid much attention to the history of the fine arts among the nations of antiquity. A
                            person who visits Germany might learn something of this department—which as well as the real & useful knowledge
                            to be derived from coins & medals, is, I believe, not much known.
                        The Roman language claims a common origin with the Greek: the language of Homer & of the Sicilian
                            writers are the basis of the comparison—The Italians have elucidated parts of this subject--Lanci
                        The Geography of the Romans, wh. for the sake of clearness, should be treated distinctly from that of the
                            Greeks.
                        The political constitutions of the states of antiquity as far as they can be known: Their public amusements,
                            their revenues, their circulating medium & contrivances for having a cheap one, &c. are partly treated of
                            by German writers.
                        In teaching any language & particularly Greek & Latin, the genuine principles of language
                            should be developed; not as they are taught in Grammars, but as they are exhibited by a collection & arrangement
                            of the facts wh. language presents. Grammars do not present these views to the learner.
                        
                            
                                
                            
                        
                    